Filed 5/31/16 P. v. Valenzuela CA2/6

                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B268079
                                                                          (Super. Ct. No. 2010025906)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
RICHARD A. VALENZUELA,
     Defendant and Appellant.


                    Richard A. Valenzuela appeals an order revoking his postrelease
                                                                                  1
community supervision (PRCS) (Pen. Code, § 3450 et seq.) after he admitted violating
PRCS and accepted a 90-day custodial sanction (§ 3455, subd. (a)). Appellant contends
that his due process rights were violated because he was not provided a Morrissey-
              2
compliant probable cause hearing. We affirm.
                                FACTS AND PROCEDURAL HISTORY
                    In 2010, appellant pled guilty to possession of a firearm by a felon
(§ 12021, subd. (a)(1)) and possession of a controlled substance (Health & Saf. Code,
§ 11350, subd. (a)). Appellant was sentenced to state prison for two years eight months.
He was released on PRCS in 2012.


         1
             All statutory references are to the Penal Code unless otherwise stated.
         2
             Morrissey v. Brewer (1972) 408 U.S. 471 (Morrissey).
                  After multiple arrests for violations of his terms and conditions of PRCS,
appellant was arrested on a warrant on August 26, 2015. On August 28, 2015, Senior
Deputy Probation Officer Venessa Meza advised appellant of the alleged PRCS
violations (failure to report to probation, failure to submit to drug testing and failure to
report his whereabouts), conducted a probable cause hearing, and determined there was
probable cause that appellant had violated his PRCS terms. (§ 3455, subd. (a).)
Appellant was advised of his right to counsel and right to a formal revocation hearing,
and that Ventura County Probation Agency was recommending 90 days in county jail.
Appellant admitted violating PRCS, signed written waivers, and agreed to serve 90 days
in county jail.
                  On September 3, 2015, Ventura County Probation Agency filed a PRCS
revocation petition. (§ 3455, subd. (a).) Appellant appeared with counsel and moved to
dismiss the petition on due process grounds based on Williams v. Superior Court (2014)
230 Cal.App.4th 636 (Williams). Denying the motion, the trial court approved the
written waivers and ordered appellant to serve 90 days in county jail with 16 days credit.
                                          DISCUSSION
                  Appellant argues that his procedural due process rights were violated
because he did not receive a Morrissey-compliant probable cause hearing. The PRCS
revocation procedures challenged here are consistent with constitutional, statutory and
decisional law. These procedures do not violate concepts of equal protection or due
process. We so held in People v. Gutierrez (2016) 245 Cal.App.4th 393, 401-405, and
People v. Byron (Apr. 22, 2016) 246 Cal.App.4th 1009. We follow our own precedent.
The trial court did not err in denying the motion to dismiss.
                  Appellant contends his due process rights were violated because the
probable cause hearing was not conducted by a neutral hearing officer and resembled an
ex parte hearing to solicit a waiver of PRCS rights. The argument is without merit. The
hearing officer (Meza) was not appellant's supervising probation officer and did not make
the arrest or prepare the PRCS revocation report. (See Morrissey, supra, 408 U.S. at
p. 485 [probable cause determination should be made by someone "not directly involved


                                                2
in the case"]; Williams, supra, 230 Cal.App.4th at p. 647 [same].) Appellant makes no
showing that he was denied a fair hearing.
              Moreover, the denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re
La Croix (1974) 12 Cal.3d 146, 154-155; People v. Woodall (2013) 216 Cal.App.4th
1221, 1238.) Appellant fails to show that any due process defect prejudiced him or
affected the outcome of the PRCS revocation hearing. (In re Winn (1975) 13 Cal.3d 694,
698 [defendant has burden of showing prejudice]; In re Moore (1975) 45 Cal.App.3d
285, 294.) Appellant admitted the PRCS violations, signed written waivers, and has
already served the custodial sanction (90 days in county jail). (See, e.g., People v.
Gutierrez, supra, 245 Cal.App.4th at p. 399 [defendant submitted on PRCS revocation
petition without contesting the probable cause determination].) "[T]here is nothing for us
to remedy, even if we were disposed to do so." (Spencer v. Kemna (1998) 523 U.S. 1,
18.)
                                      DISPOSITION
              The judgment (order revoking PRCS) is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.
We concur:



              YEGAN, Acting P. J.



              TANGEMAN, J.




                                              3
                               Gilbert A. Romero, Judge
                           Superior Court County of Ventura
                         ______________________________

             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, and Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.




                                           4